          Case 5:20-cv-01281-XR Document 16 Filed 06/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


JEFFREY MENDOZA,                               §
            Plaintiff                          §
                                               §                 SA-20-CV-01281-XR
-vs-                                           §
                                               §
ENHANCED RECOVERY COMPANY,                     §
LLC,                                           §
            Defendant                          §



                      ORDER SETTING STATUS CONFERENCE
                     AND HEARING ON ALL PENDING MOTIONS

        On this day the Court considered the status of this case. This case is set for a status
conference and hearing on all pending motions, if any, on Thursday, July 08, 2021 at 10:30
a.m. The Courtroom Deputy will inform the parties of the means by which the status conference
will be conducted. The parties should be prepared to discuss all pending motions.

       It is so ORDERED.

       SIGNED this 8th day of June, 2021.




                                                   XAVIER RODRIGUEZ
                                                   UNITED STATES DISTRICT JUDGE
